Citation Nr: 1444054	
Decision Date: 10/03/14    Archive Date: 10/10/14

DOCKET NO.  11-15 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan



THE ISSUE

Entitlement to service connection for hemorrhoids, to include as secondary to service-connected hypertension.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

M. Katz, Counsel



INTRODUCTION

The Veteran served on active duty from July 1973 to July 1976, and from November 1990 to June 1991. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office in Detroit, Michigan (RO).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for hemorrhoids.  He contends both that his hemorrhoids began during his second period of active duty service and also that they were caused or aggravated by his service-connected hypertension.

In disability compensation claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4)(i) (2013); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third prong, which requires that the evidence of record "indicates" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon, 20 Vet. App. at 83. 

Under the circumstances of this case, the Board finds that the Veteran should be afforded a VA examination to determine whether there is any relationship between his current hemorrhoids and his active duty service or his service-connected hypertension.  Initially, the Board observes that the Veteran's official service treatment records are silent as to any diagnoses of or treatment for hemorrhoids.  Nevertheless, the Veteran submitted medical treatise evidence which states that hemorrhoids are chiefly caused by hard stool and hypertension.  The Board finds this medical treatise evidence to be sufficient to meet McLendon's low threshold, and to raise VA's duty to assist and obtain a VA examination regarding the etiology of the Veteran's hemorrhoids.  Accordingly, the Veteran should be provided with a VA examination to determine the etiology of his hemorrhoids.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a VA examination by an appropriate physician to determine the etiology of his diagnosed hemorrhoids.  The Veteran's claims file and a copy of this remand must be reviewed by the examiner, and the examiner must state that this evidence was reviewed in the examination report.  All pertinent symptomatology and findings must be reported in detail.  All indicated tests and studies must be accomplished.  Based upon a complete review of the evidence of record, the VA examiner must provide the following opinions:

 *Is it at least as likely as not (i.e., a 50 percent probability or more) that any hemorrhoids were caused by or incurred during the Veteran's active duty service? (Please note that the Veteran has two periods of active duty service - one from July 1973 to July 1976 and one from November 1990 to June 1991).

*Is it at least as likely as not that any hemorrhoids were caused or aggravated by the Veteran's service-connected hypertension?  Aggravation is defined as a permanent worsening beyond the natural progression of the disease.

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion(s) without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.

2.  The RO must notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  

3.  After the requested medical opinion has been obtained, the RO must review the medical report to ensure that it is in complete compliance with the directives of this remand.  Any deficient medical report must be returned to the examiner, and the RO must implement corrective procedures at once.

4.  The RO must then re-adjudicate the Veteran's claim on appeal, with consideration of the theory of entitlement that the Veteran's hemorrhoids may be caused or aggravated by his service-connected hypertension.  If any benefit sought on appeal remains denied, the Veteran and his representative must be furnished a supplemental statement of the case and be given the opportunity to respond thereto.  The appeal must then be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



